NOTE: This order is nonprecedential.

 United States Court of Appeals for the Federal Circuit

                                       2008-3206

                                MICHAEL A. ENDRES,

                                                Petitioner,

                                           v.

                       DEPARTMENT OF VETERANS AFFAIRS,

                                                Respondent.

   Petition for review of the Merit Systems Protection Board in DE3443060055-X-1.

                                      ON MOTION

                                       ORDER

Before GAJARSA, FRIEDMAN, and LINN, Circuit Judges.

LINN, Circuit Judge.


      Michael A. Endres and the Department of Veterans Affairs jointly move to

remand this petition for review to Merit Systems Protection Board, due to settlement, for

further proceedings.

      Upon consideration thereof

      IT IS ORDERED THAT:

      (1)    The motion to remand is granted.
      (2)     Each side shall bear its own costs.

                                                FOR THE COURT


       MAY -5 2009
                                                 /s/ Jan Horbaly
            Date                                Jan Horbaly
                                                Clerk

cc:   Thomas F. Muther, Jr., Esq.
      Jane W. Vanneman, Esq.
                                                                   MAY 5 2009
s20
                                    MAY -5 2009                     JAN HORbeiLt
                                                                       CLERK
ISSUED AS A MANDATE:




2008-3206                                   2